EXHIBIT 32.2 Section 1350 Certification of the Chief Financial Officer I, Sean T. Smith, Chief Financial Officer of Photronics, Inc. (the "Company"), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: the Annual Report on Form 10-K of the Company for the year ended October 28, 2012 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ SEAN T. SMITH Sean T. Smith Chief Financial Officer January 9, 2013
